EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on FormS-3 of our report dated June 13, 2012, relating to the financial statements, which appears in Exar Corporation's Annual Report on Form 10-K for the year ended March 31, 2013. We also consent to the reference to us under the heading “Experts” in such Registration Statement. /s/ PricewaterhouseCoopers LLP San Jose, California July 25, 2013
